ring. I fully agree with part II of the majority opinion, and I concur in the result of part 1.1 write separately because I am concerned that part I of the majority opinion adopts an overly expansive view of causation that is, in my view, unnecessary to the resolution of this case and incorrect as a matter of policy. I concur in the result because I believe that there is ample evidence in the record in this case for the jury to have found that the defendant engaged in conduct that created a grave risk of death to another person, thereby causing his death.1
The defendant claims that “the mere transfer of heroin to another person who then injects it into himself and dies of a combined acute drug toxicity overdose” (emphasis added) does not constitute manslaughter in the first degree pursuant to General Statutes § 53a-55 (a) (3).2 In my view, the issue, as framed by the defendant, misconstrues the nature of the record in this case. The jury reasonably could have concluded, on the basis of the evidence presented, that the defendant’s acts in causing David Groleau’s death went beyond the “mere transfer of heroin.” Therefore, because there was sufficient evidence on the record to sustain the defendant’s conviction, I would not reach the issue of whether the mere act of delivering drugs constitutes manslaughter.
*197From the evidence presented at trial, the jury reasonably could have found that the defendant had: (1) delivered heroin to Groleau, whom he knew or should have known to be intoxicated; (2) given one bag of heroin to Groleau stating that the heroin was “very, very good”; (3) interfered twice with Danny Kiley’s effort to contact emergency medical assistance; (4) ordered Kiley to leave Groleau’s home, while Groleau was still breathing; (5) waited nearly one hour after Groleau had lost consciousness before calling emergency medical assistance; and (6) refused to provide vital information to the paramedics who had attempted to render aid to Groleau.
From these facts, and other testimony at trial, the jury reasonably could have inferred that: (1) the defendant had delivered heroin to Groleau, who did not have sufficient capacity to act voluntarily; (2) the defendant encouraged Groleau to use the heroin by describing it as “very, very good”; and (3) the defendant’s affirmative interference with Kiley’s attempts to obtain medical assistance and his failure thereafter to provide needed information to the paramedics contributed significantly to Groleau’s death.3
*198Thus, the jury reasonably could have determined that, on the basis of the evidence and the reasonable inferences drawn therefrom, that the defendant’s conduct, as a whole, was “a cause that necessarily set in operation the factors that accomplish[ed] the injury”; State v. Leroy, 232 Conn. 1, 13, 653 A.2d 161 (1995); see p. 182 of the majority opinion; and thus recklessly caused the death of Groleau. The trial court’s judgment of conviction of first degree manslaughter should be sustained on this basis and, therefore, I would not engage in further analysis of the defendant’s claim. Accordingly, I respectfully concur in the result.

 Because the defendant did not argue that there was insufficient evidence of recklessness or that the circumstances failed to demonstrate extreme indifference to human life, I, like the majority, do not consider either of these issues. See footnote 11 of the majority opinion.


 See footnote 1 of the majority opinion.


 The defendant’s conduct after Groleau injected himself is relevant to the overall determination of causation. See State v. Sivri, 231 Conn. 115, 129, 646 A.2d 169 (1994); see also State v. Francis, 228 Conn. 118,128-29, 635 A.2d 762 (1993); State v. Greenfield, 228 Conn. 62, 78, 634 A.2d 879 (1993). It is reasonable to extend the logic of these cases to include an inference that when a defendant fails to summon medical attention and affirmatively interferes with another’s attempt to render aid, he evinces extreme indifference to human life, and thereby recklessly causes the death of another.
Significantly, it is not disputed that at the time that Kiley first attempted to summon assistance, Groleau was still breathing. Further, the paramedic testifying at trial stated that the effective treatment for heroin overdose is effective only before cardiac arrest occurs. Therefore, there is no danger that the correlation between the defendant’s acts subsequent to Groleau’s injection of heroin and Groleau’s death is merely speculative. See State v. Sivri, supra, 231 Conn. 164 (Peters, C. J., dissenting).